DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final office action on the merits on patent application 16/592923, attorney docket 251310-5460. Application is assigned an effective filing date of 10/04/2019 based on application filing date, and applicant is Macronix International Co.  Applicant’s election without traverse of Invention I, claims 1-10 in the reply filed on 5/6/2022 is acknowledged. Claims 11-20 have been withdrawn. Claims 1-10 are pending and are considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-10 are rejected under 35 U.S.C. 102a2 as being anticipated by Cui et al. (U.S. 10,777,575).

As for claim 1,
Cui teaches in figure 22A a memory device, comprising: 
a substrate (10) having an upper surface; 
a stacked structure (132,332 / 146,346) disposed on the upper surface of the substrate, wherein the stacked structure comprises a plurality of insulating layers (132,332) and a plurality of conductive layers (146,346) alternatively stacked on the upper surface; 
a plurality of channel structures (60) penetrating through portions of the stacked structure and electrically connected to the substrate (at 11); 
a plurality of memory layers (52/54/56, shown in figure 17b and 25D) surrounding corresponding ones of the channel structures; and 
a plurality of shallow isolation structures (946, 77) extending from a top surface of the stacked structure toward the substrate, wherein each of the shallow isolation structures comprises a substance having a dielectric constant of less than 3.9. (air, 77, has a DC less than 3.9).  

As for claim 2
Cui teaches the memory device according to claim 1, and teaches that the substance is fluorine- doped silicon dioxide, carbon-doped oxide, porous silicon dioxide, spin-on organic polymeric dielectric, spin-on silicon based polymeric dielectric or an air gap.  (air gap 77).

As for claim 3,
Cui teaches the memory device according to claim 1, and teaches that each of the shallow isolation structures penetrates through three or more than three of the conductive layers disposed in an upper portion of the stacked structure (shown in figure 22A through 4 layer each of insulation and conductor).  

As for claim 4.,
Cui teaches the memory device according to claim 3, wherein each of the shallow isolation structures separates the three or more conductive layers disposed in an upper portion of the stacked structure into two electrically independent string selection lines (penetration shown in figure 22A and separation shown in figure 18B).  
.  
As for claim 5,
Cui teaches the memory device according to claim 1, further comprising a plurality of conductive connecting structures, wherein the conductive connecting structures penetrate through the stacked structure and electrically connected to the substrate (76 may be a conductive via connecting to the source, [co30 ln15+]).  

As for claim 6,
Cui teaches the memory device according to claim 5 and teaches in figure 18b, that  the conductive connecting structures and the shallow isolation structures respectively extend along a first direction ( hd1), and are disposed along a second direction on the substrate( hd2), the first direction and the second direction are parallel to the upper surface of the substrate, and the first direction and the second direction are crossed, wherein a width of each of the shallow isolation structures in the second direction is smaller than a width of each of the conductive connecting structures in the second direction (shown in 18b), and a depth of each of the shallow isolation structures is less than a depth of each of the conductive connecting structures in a normal direction of the upper surface of the substrate (shown in figure 19).  

As for claim 7,
Cui teaches the memory device according to claim 5, wherein the conductive connecting structures divide the memory device into a plurality of blocks, and the shallow isolation structures divide each of the blocks into a plurality of sub-blocks.  (shown in 18B, bounded by trenches 79’, and edges of region 100)

As for claim 8,
Cui teaches the memory device according to claim 5, wherein two or more shallow isolation structures are between adjacent two of the conductive connecting structures (shown in figure 18c).  

As for claim 9,
Cui teaches the memory device according to claim 1, 
And teaches in figure 18b that the shallow isolation structures extend along a first direction (hd1) and are disposed along a second direction on the substrate (hd2), the first direction and the second direction are parallel to the upper surface of the substrate, and a non-straight angle is between the second direction and the first direction (they are perpendicular, which is not a straight line), 
wherein a width of each of the shallow isolation structures in the second direction is equal to or less than a width of each of the channel structures in the second direction (shown most clearly in figure 17b).  

As for claim 10,
Cui teaches the memory device according to claim 1, wherein the shallow isolation structures directly contact the corresponding ones of the conductive layers. (not shown, but inherent because the trenches are cut between the channels so must cut through the conductors and insulators.) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Examiner, Art Unit 2893